DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the synchronized discharge" in line 13.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
The remaining claims depend from claim 1 and likewise are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes et al. 20140027178 in view of Fielder 5678644.
Referring to claims 1 and 5, Jeffryes discloses (see fig. 2) a drilling system comprising; a drive mechanism (see paragraph 0031, motors or turbines); a bulk material drill string (312) with a bulk material drill bit (305); the drill bit having one or more output energy discharging ports (48, see paragraph 0032), the drilling system further comprising; a sensing portion (see paragraph 0026, MWD Module 330); an input portion (see paragraph 0025, LWD module 320) arranged to detect input parameters from the drill bit sensing portion and a controller ( see paragraph 0080) arranged to control output energy to the port; wherein the controller is further arranged (i) to determine one or more ports to which the output energy is provided; (ii) to control the synchronized discharge of the output energy at a desired point of rotation of the drill bit ; whereby the output energy discharge is non-uniformly applied to bulk material and is used to control the drill bit direction ( see paragraph 0030 and 0034 discharge is used to control steering, see paragraph 00332, can cause drilling assembly to turn in a desired direction, see also paragraph 0065 discharge control of a direction of cutting).  Jeffryes does disclose the drill bit can have cutters and that the bit can be a bicenter bit (see paragraph 0037 and  0070) but does not specifically disclose a series of cutter with teeth.  Fielder teaches a bicenter bit with a series of cutters ( ribs 8) with teeth ( 10).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the drilling system disclosed by Jeffryes to have a bicenter bit with a 
Referring to claim 2, Jeffryes discloses a processing portion arranged to process parameters from the input portion and provide instructions to the controller (see paragraph 0025 LWD modules include processing portion).
Referring to claim 3, Jeffryes discloses wherein the drill string is arranged to provide fluid flow to the drill bit (see paragraph 0023).
Referring to claim 4, Jeffryes discloses the drill bit further comprises at least one jetting portion ( ports 60 in drill bit see fig. 3)  arranged to provide fluid flow out of the drill bit (see paragraph 0037).
Referring to claim 6, Jeffryes disclose the output energy is discharged between at least two ports (see figure 3, there are at least two ports, 60, so output energy at 48 is discharged between the two ports).
Referring to claim 7, Jeffryes discloses at least one selected from the range: of an accelerometer, an electromagnetic sensor, a temperature sensor, a pressure sensor, a vibration sensor, an acoustic sensor; a position sensor; a rotation sensor; a position sensor (see paragraphs 0026,0041,0079).
Referring to claim 8, Jeffryes discloses output energy comprises at least one selected from the range: of electrical energy, electromagnetic energy, laser energy (see paragraph 0033-0035).
Referring to claim 9, Jeffryes discloses the port comprises  electrode (54, see paragraph  34).

Referring to claim 11, Jeffryes discloses a battery (see paragraph 0026).
Referring to claim 12, Jeffryes discloses optical fiber package (see fig. 9a, 802) arranged to deliver the output energy to the port (paragraph 0047).

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Referring to the argument that Jeffryes does not discloses series of cutters with teeth, the new reference to Fielder teaches this limitation.  Referring to the argument  that Jeffryes fails to disclose simultaneous drilling and energy discharge,  this limitation is not recited in the claim.  Referring to the agreement that Jeffryes does not disclose a  the synchronized discharge of the output energy at a desired point of rotation of the drill bit ; whereby the output energy discharge is non-uniformly applied to bulk material and is used to control the drill bit direction, Jeffryes does disclose  this limitation. In paragraph 0030 Jeffryes discloses cutters in conjunction with energy discharges enable steering of the drilling assembly).  Additionally, Jeffryes discloses the discharge members can be directed to a side of the bit to cause the bit to change direction (see paragraph 0032).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Giovanna Wright/Primary Examiner, Art Unit 3672